Application for an order to show cause, which w.e deem to he a petition for writ of habeas corpus pursuant to CPLR 7002 (subd. [b], par. 2) denied as insufficient on its face (People v. Dusablon, 16 N Y 2d 9). Appellant’s conviction has been affirmed upon appeal (People v. Marcelin, 23 A D 2d 368). If we were to consider the application as one for an order to show cause to commence a proceeding under CPLR, article 78, we would deny it (Matter of Harris v. New York State Bd. of Parole, 7 A D 2d 662). Gibspn, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ.. concur.